NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 07a0303n.06
                              Filed: May 2, 2007

                                           NO. 06-3761

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT


CALCOL, INC.,                                        )
                                                     )
       Plaintiff-Appellant,                          )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
v.                                                   )       THE NORTHERN DISTRICT OF
                                                     )       OHIO
SIG SIMONAZZI, S.p.A.,                               )
                                                     )
       Defendant-Appellee.                           )



       Before: GRIFFIN and RYAN, Circuit Judges; and HOOD, Chief District Judge.*



       PER CURIAM. Plaintiff Calcol, Inc. appeals the decision of the district court dismissing its

claims against Defendant SIG Simonazzi, S.p.A. and denying its motion to amend its complaint.

Having reviewed the record and the applicable law, and having the benefit of oral argument and the

parties’ briefs, we determine that no jurisprudential purpose would be served by a panel opinion and

AFFIRM the district court’s decision for the reasons stated in that court’s opinion.




        *The Honorable Joseph M. Hood, Chief United States District Judge for the Eastern
District of Kentucky, sitting by designation.